UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-33137 EMERGENT BIOSOLUTIONS INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 14-1902018 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2273 Research Boulevard, Suite400 Rockville, Maryland (Address of Principal Executive Offices) (Zip Code) (301)795-1800 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): oLarge accelerated filerþAccelerated filero Non-accelerated fileroSmaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).oYesþNo As of July 30, 2010, the registrant had 31,293,393shares of common stock outstanding. Emergent BioSolutions Inc. Index to Form10-Q Part I.Financial Information Item 1. Financial Statements Consolidated Balance Sheets Consolidated Statements of Operations Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PartII.Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Removed and Reserved Item 5. Other Information Item 6. Exhibits Signatures ExhibitIndex SPECIAL NOTEREGARDING FORWARD-LOOKING STATEMENTS This quarterly report on Form10-Q and the documents incorporated by reference herein contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and Section21E of the Securities Exchange Act of 1934, as amended, that involve substantial risks and uncertainties. All statements, other than statements of historical fact, including statements regarding our strategy, future operations, future financial position, future revenues, projected costs, prospects, plans and objectives of management, are forward-looking statements. The words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project,” “will,” “would” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. These forward-looking statements include, among other things, statements about: · our ability to perform under our contract with the U.S. government for sales of BioThrax® (Anthrax Vaccine Adsorbed), our FDA-approved anthrax vaccine, including the timing of deliveries; · our ability to perform under our contract with the U.S. government to develop and obtain regulatory approval for large-scale manufacturing of BioThrax at our vaccine manufacturing facility in Lansing, Michigan; · our plans for future sales of BioThrax, including our ability to obtain new contracts with the U.S. government; · our efforts to pursue label expansions and improvements for BioThrax; · our ability to win a U.S. government award for development of our recombinant protective antigen anthrax vaccine product candidate; · our efforts to expand our manufacturing facilities and capabilities; · the rate and degree of market acceptance and clinical utility of our products; · our ongoing and planned development programs, preclinical studies and clinical trials; · our ability to identify and acquire or in-license products and product candidates that satisfy our selection criteria; · the potential benefits of our existing collaborations and our ability to selectively enter into additional collaborative arrangements; · the timing of, and our ability to obtain and maintain, regulatory approvals for our product candidates; · our commercialization, marketing and manufacturing capabilities and strategy; · our intellectual property portfolio; and · our estimates regarding expenses, future revenues, capital requirements and needs for additional financing. We may not actually achieve the plans, intentions or expectations disclosed in our forward-looking statements, and you should not place undue reliance on our forward-looking statements. Actual results or events could differ materially from the plans, intentions and expectations disclosed in the forward-looking statements we make. We have included important factors in the cautionary statements included in this quarterly report, particularly in the “Risk Factors” section, that we believe could cause actual results or events to differ materially from the forward-looking statements that we make. Our forward-looking statements do not reflect the potential impact of any future acquisitions, mergers, dispositions, joint ventures or investments we may make. You should read this quarterly report, including the documents that we have incorporated by reference herein or filed as exhibits hereto, completely and with the understanding that our actual future results may be materially different from what we expect. We disclaim any obligation to update any forward-looking statements. PARTI. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Emergent BioSolutions Inc. and Subsidiaries Consolidated Balance Sheets (in thousands, except share and per share data) June 30, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventories Note receivable Deferred tax assets, net Income tax receivable, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Assets held for sale Deferred tax assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Accrued compensation Indebtedness under line of credit - Long-term indebtedness, current portion Deferred revenue Total current liabilities Long-term indebtedness, net of current portion Other liabilities Total liabilities Commitments and contingencies - - Stockholders’ equity: Preferred stock, $0.001 par value; 15,000,000 shares authorized, 0 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively - - Common stock, $0.001 par value; 100,000,000 shares authorized, 31,196,209 and 30,831,360 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively 31 31 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total Emergent BioSolutions Inc. stockholders' equity Noncontrolling interest in subsidiary Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Emergent BioSolutions Inc. and Subsidiaries Consolidated Statements of Operations (in thousands, except share and per share data) Three Months Ended Six Months Ended June 30, June 30, (Unaudited) (Unaudited) Revenues: Product sales $ Contracts and grants Total revenues Operating expenses: Cost of product sales Research and development Selling, general and administrative Income from operations Other income (expense): Interest income Interest expense (2
